                                           Case 4:21-mc-80159-JSC Document 22 Filed 07/29/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       GARRITY POWER SERVICES LLC,                      Case No. 21-mc-80159-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: ADMINISTRATIVE
                                                 v.                                         MOTIONS TO FILE UNDER SEAL
                                   9

                                  10       SAMSUNG ELECTRONICS CO. LTD., et                 Re: Dkt. Nos. 7, 18
                                           al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Garrity Power Services LLC (“Garrity”) moved to compel Renesas Electronics America

                                  14   Inc. (“Renesas”) to respond to a subpoena issued in a case proceeding in the Eastern District of

                                  15   Texas. (Dkt. No. 4.)1 Garrity later withdrew the motion to compel. (Dkt. No. 21.) Two

                                  16   administrative motions to file under seal remain pending in connection with the withdrawn

                                  17   motion. Garrity moves to file under seal Exhibits M and N to the declaration of counsel in support

                                  18   of the motion to compel, as well as portions of the motion to compel that relate to those exhibits.

                                  19   (Dkt. No. 7.) Renesas moves to file under seal Exhibit A to the declaration of counsel in support

                                  20   of its response to the motion to compel. (Dkt. No. 18.) After careful consideration of the parties’

                                  21   sealing requests, the Court concludes that oral argument is unnecessary, see N.D. Cal. Civ. L.R. 7-

                                  22   1(b), and orders as set forth below.

                                  23                                             DISCUSSION

                                  24          There is a presumption of public access to judicial records and documents. Nixon v.

                                  25   Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). Courts apply a “good cause” standard when

                                  26   considering motions to seal documents attached to non-dispositive motions. Kamakana v. City &

                                  27

                                  28
                                       1
                                        Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                          Case 4:21-mc-80159-JSC Document 22 Filed 07/29/21 Page 2 of 3




                                   1   Cnty. of Honolulu, 447 F.3d 1172, 1178–80 (9th Cir. 2006). A party seeking to file under seal

                                   2   must make a “particularized showing of good cause” for each sealing request. Foltz v. State Farm

                                   3   Mut. Auto. Ins. Co., 331 F.3d 1122, 1138 (9th Cir. 2003).

                                   4          Civil Local Rule 79-5 supplements the standard. Exeltis USA Inc. v. First Databank, Inc.,

                                   5   No. 17-cv-04810-HSG, 2020 WL 2838812, at *1 (N.D. Cal. June 1, 2020). Under Civil Local

                                   6   Rule 79-5(b), sealing is appropriate only where the requesting party “establishes that the

                                   7   document, or portions thereof, are privileged, protectable as a trade secret or otherwise entitled to

                                   8   protection under the law,” or “sealable.” N.D. Cal. Civ. L.R. 79-5(b). “Reference to a stipulation

                                   9   or protective order that allows a party to designate certain documents as confidential is not

                                  10   sufficient to establish that a document, or portions thereof, are sealable.” N.D. Cal. Civ. L.R. 79-

                                  11   5(d)(1)(A).

                                  12           Confidential business information in the form of “license agreements, financial terms,
Northern District of California
 United States District Court




                                  13   details of confidential licensing negotiations, and business strategies” is sealable. Exeltis USA,

                                  14   2020 WL 2838812, at *1; see also In re Qualcomm Litig., No. 3:17-cv-0108-GPC-MDD, 2017

                                  15   WL 5176922, at *2 (S.D. Cal. Nov. 8, 2017) (observing that sealing is warranted to prevent

                                  16   competitors from “gaining insight into the parties’ business model and strategy”). Significant

                                  17   descriptions of technical product features are also sealable. See Guzik Tech. Enters. v. W. Digit.

                                  18   Corp., No. 5:11-cv-03786-PSG, 2013 WL 6199629 (N.D. Cal. Nov. 27, 2013).

                                  19          Exhibit M is Renesas’ boilerplate objections and responses to the subpoena in the

                                  20   underlying action. At this point, Renesas does not contend that they contain any confidential

                                  21   information. (Dkt. No. 14 at 3.) Accordingly, the exhibit is not sealable.

                                  22          Exhibits N and A are detailed technical documents related to products that Renesas

                                  23   actively sells, and are sealable. Both contain confidential business information and proprietary

                                  24   technical information and are shared with customers and others outside the company only pursuant

                                  25   to non-disclosure agreement. (Dkt. Nos. 16 ¶¶ 3–9, 18-1 ¶¶ 3–9.) There is good cause to seal

                                  26   these exhibits.

                                  27          It follows that the portions of the motion to compel that relate to Exhibit M are not

                                  28   sealable, but the portions that relate to Exhibit N are sealable. However, the only portion that
                                                                                         2
                                          Case 4:21-mc-80159-JSC Document 22 Filed 07/29/21 Page 3 of 3




                                   1   relates to Exhibit N merely identifies that the exhibit consists of “datasheets.” (Dkt. No. 7-5 at

                                   2   14:10.) The preceding sentence, which is not sought to be sealed, states that “Renesas has

                                   3   produced certain datasheets.” (Id. at 14:7.) Therefore, the portion sought to be sealed does not

                                   4   contain confidential or proprietary information, and no part of the motion to compel is sealable.

                                   5                                             CONCLUSION

                                   6          Garrity’s administrative motion to file under seal is GRANTED in part and DENIED in

                                   7   part. Renesas’s administrative motion to file under seal is GRANTED.

                                   8          A.      Exhibit M (Dkt. No. 7-2)
                                   9          Sealing is DENIED.

                                  10          B.      Exhibit N (Dkt. No. 7-3)
                                  11          Sealing is GRANTED.

                                  12          C.      Portions of Motion to Compel, Exhibit U (Dkt. No. 7-5)
Northern District of California
 United States District Court




                                  13          Sealing is DENIED.

                                  14          D.      Exhibit A (Dkt. No. 18-4)
                                  15          Sealing is GRANTED.

                                  16                                                   ***

                                  17          This Order disposes of Docket Nos. 7, 18.

                                  18          The Clerk shall close the case.

                                  19          IT IS SO ORDERED.

                                  20   Dated: July 29, 2021

                                  21

                                  22
                                                                                                     JACQUELINE SCOTT CORLEY
                                  23                                                                 United States Magistrate Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
